Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2019 and 3/30/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
The most pertinent prior arts are Minachi US 20120167688 and Gaudet US 20140076053.  In combination the prior arts teach most of the limitations of claim 1 but are silent regarding the limitation “wherein the two wing elements are connected to one another by synchronizing means in the form of intermeshing synchronizing toothings, in such a way that pivoting movements about the associated pivot axes occur synchronously.” The prior arts, specifically Minachi, teach the wings elements seen in Figure 2, #230, but this reference fails to teach any connection or intermeshing mechanism that connects wings #230 and #220 to one another. The Gaudet reference teaches that the arms #108a and #108b are connected to one . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863